Citation Nr: 1100011	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for residuals of a head injury 
to include migraine headaches and neck, shoulder, and back pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 
1996 to November 1997.  

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

In a memorandum dated and received at the RO in December 2006, in 
lieu of a VA Form 9, the Veteran asked to provide testimony at a 
videoconference hearing with a Decision Review Officer (DRO) at 
the Waco, Texas, RO.  A February 2007 letter from the Houston RO 
to the Veteran advised her that a hearing was scheduled for her 
to appear at the Waco RO in April 2007.

A DRO Conference Report dated in April 2007 indicates that a DRO 
in the Houston RO, accompanied by the Veteran's representative, 
held a videoconference hearing with the Veteran, who was in the 
Waco RO.  The Veteran stated the issues to be entitlement to 
service connection for neck pain, shoulder pain, posttraumatic 
headaches, and back strain with degenerative changes.

In a memorandum dated in September 2008, the Veteran requested a 
status report on her claim, and referred to a claim also pending 
with regard to a left knee disability.  It is unclear whether 
there are other disabilities which she considers to be part of 
the current appeal.

In a subsequent statement on a VA Form 21-4138, filed in May 
2010, the Veteran clarified that she still wishes to be scheduled 
for a hearing before a Member of the Board at the RO, via 
videoconference.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge via videoconference at the 
RO, as the docket permits.  Document in the 
file the hearing notification(s) and all 
other related communications between VA and 
the Veteran.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

